DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gozu (JP2006241044A, translation provided herein).
Gozu teaches treating dementia, memory loss, and other neuropsychiatric symptoms (See page 4, paragraph 4) with geranium oil, wherein the geranium oil is from Pelaronium graveolens (See e.g “Best Mode”, page 3 of the translation) and is administered in an amount of 0.0001-50 mass % (See page 5, paragraph 4).
Although Gozu does not teach that the neurodegenerative condition is death of dopaminergic neurons, treating a neurodegenerative condition is by affecting the levels of acetylcholine, that the composition is affecting the levels of acetylcholine by inhibiting the enzymatic activity of acetylcholinesterase (AChE), the death of dopaminergic neurons is an inherent effect of dementia and the mechanisms of affecting the levels of acetylcholine and inhibiting the enzymatic activity of acetylcholinesterase (AChE) are inherent to the Pelaronium graveolens oil taught by Gozu because the Pelaronium graveolens oil and the amount of Pelaronium graveolens oil taught by Gozui are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the functional effect and mechanisms are inherent to the Pelaronium graveolens oil taught by Gozu.  
Gozu does not expressly teach administering the Pelaronium graveolens oil to a subject. 

From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (CN 102151268A, translation provided herein), in view of Gozu (JP2006241044A, translation provided herein).
Wang teaches curing Alzheimer’s disease with a composition comprising geranium oil (See e.g. paragraph 0012) wherein the geranium oil is present in the composition in an amount of 0.5-2% (See e.g. para 0007). 

Wang does not expressly teach that the geranium oil is from Pelaronium graveolens.
Gozu teaches treating dementia and memory loss and other neuropsychiatric symptoms (See page 4, paragraph 4) with geranium oil, wherein the geranium oil is from Pelaronium graveolens (See e.g “Best Mode”, page 3 of the translation) and is administered in an amount of 0.0001-50 mass % (See page 5, paragraph 4).
It would have been obvious to one of ordinary skill in the art administer Pelaronium graveolens oil to a subject to treat Alzheimer’s disease because at the time the invention was made, it was known that geranium oil could be administered to treat Alzheimer’s disease as clearly taught by Wang and it was known that the geranium oil from Pelaronium graveolens was safe and effective for treating dementia, memory loss and other neuropsychiatric symptoms as clearly taught by Gozu.  Using a specific species of geranium oil, particularly since a specific species of geranium (Pelaronium graveolens) was known to be effective for treating dementia, memory loss and other neuropsychiatric symptoms would have been a simple substitution of one known, equivalent element for another to obtain predictable results. The amount of geranium oil within the composition encompasses the amount range by weight instantly claimed. A person of ordinary skill in the art would have understood to administer Pelaronium graveolens oil to a subject suffering from Alzheimer’s disease, since it was known that geranium oil is safe and effective for treating Alzheimer’s disease and the specific Pelaronium graveolens oil was known to be safe and effective for treating dementia, memory loss and other neuropsychiatric symptoms. A person of ordinary skill in the art would have understood to adjust the amount of Pelaronium graveolens oil within the composition to provide the instantly claimed mg/kg body weight as the dosage amount, since it was well understood, routine and conventional in the art of medicine to administer a dosage of a medicinal ingredient to a subject based upon a dosing chart, which is based upon body weight of the subject to be 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Specification
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/AMY L CLARK/Primary Examiner, Art Unit 1699